DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of species (b) figs. 1, 2, 5, 6C and 12, claims 1-3, 5-11 and 17-19, in the reply filed on 6/17/22 is acknowledged.
Claims 4, 12-16 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/17/22.

Allowable Subject Matter
Claims 5, 7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1, 2, 3, 6, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Elsherbini et al., US Publication No. 2015/0237713 A1.

Elsherbini anticipates:
1.  A method of manufacturing a semiconductor device, comprising (see figs. 2, 3, 5 and 7): 
	providing a substrate (221); 
	mounting a semiconductor component (102) to the substrate; 
	attaching an auxiliary structure (e.g. 225 horizontal traces) to the substrate along only one side of the semiconductor component (e.g. See para. [0033] disclosing “One or both of the first substrate 221 and the second substrate 222 may include features such as, for example, traces 225 configured to provide EMI shielding for the die 102.”  In the case where only the top substrate 222 has the traces, the auxiliary structure 225 is attached to the substrate along only one side that is the top side of the semiconductor component 102.); and 
	attaching opposing ends of a first shielding wire (e.g. 225 vertical traces) to the substrate, wherein: 
	the first shielding wire (e.g. 225 vertical traces) is spaced apart from a major surface of the semiconductor component (102) and extends across the major surface of the semiconductor component; 
	the first shielding wire (e.g. 225 vertical traces) physically contacts the auxiliary structure (e.g. 225 horizontal traces) at a location other than either of the opposing ends; and 
	the auxiliary structure (e.g. 225 horizontal traces) contacts the first shielding wire (e.g. 225 horizontal traces) at a point laterally displaced from a maximum elevation of the first shielding wire (e.g. at points away from the center of the package in figs. 2-3).  See Elsherbini at para. [0001] – [0069], figs. 1-8. 

Regarding claim 1:
	Elsherbini refers to metallic element (225) as “trace” rather than a wire. However, MPEP § 2131 indicates:
	“The identical invention must be shown in as complete detail as is contained in the ... claim.” Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).


2.  The method according to claim 1, further comprising (see fig. 5): 
	mounting a circuit device (555a/555b) on the substrate and spaced apart from the semiconductor component (102) to provide a space (e.g. There is a space between 102, 555a/555b/557 at the top of fig. 5.) between the semiconductor component and the circuit device, wherein: 
	providing the substrate comprises providing the substrate including a first bonding pad (206) at the one side of the semiconductor component and a second bonding pad (206) at an opposite side of the semiconductor component (e.g. See para. [0037] disclosing interconnect structures 206 may be a pads.); 
	attaching the auxiliary structure (e.g. 225 horizontal traces) comprises attaching a first end of an auxiliary wire and an opposing second end of the auxiliary wire to the substrate within the space (e.g. At least one horizontal trace 225 is formed in the space between 102, 555a/555b/557 at the top of fig. 5.) ; and 
	attaching the opposing ends of the first shielding wire (e.g. 225 vertical traces) comprises attaching one end of the first shielding wire to the first bonding pad (206) and attaching the other end of the first shielding wire to the second bonding pad (206), figs. 2-3.

3.  The method according to claim 1, wherein: attaching the auxiliary structure comprises: 	attaching the opposing ends of a first auxiliary wire (e.g. 225 horizontal traces) to a first part of the substrate along the one side of the semiconductor component; and 
	attaching opposing ends of a second auxiliary wire (e.g. there are a plurality of 225 horizontal traces) to a second part of the substrate; and 
	attaching the opposing ends of the first shielding wire (e.g. 225 vertical traces) comprises physically contacting the first auxiliary wire (e.g. 225 horizontal traces), figs. 2-3.

6.  The method according to claim 3, wherein: one or more of the first auxiliary wire (e.g. 225 horizontal traces) and the second auxiliary wire (e.g. there are a plurality of 225 horizontal traces) has a shape of an arch, fig. 2.

8.  The method according to claim 1, wherein: 
	attaching the auxiliary structure (e.g. 225 horizontal traces) comprises attaching a bump structure portion (e.g. See para. [0037] disclosing interconnect structures 206 may be solder.); and 
	attaching the opposing ends of the first shielding wire (e.g. 225 vertical traces) comprises attaching one of the opposing ends of the first shielding wire so that the first shielding wire (e.g. vertical traces) physically contacts the bump structure portion (206), figs. 2-3.

11.  The method of claim 1, wherein: attaching opposing ends of the first shielding wire (e.g. 225 vertical traces) to the substrate comprises contacting the auxiliary structure (e.g. 225 horizontal traces) with the first shielding wire at a location other than one that overlies the semiconductor component (e.g. See fig. 5, regions where 225 intersect outside the footprint of 102.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsherbini, as applied to claim 1 above, in view of Shimanuki, US Publication No. 2006/0091523 A1.

Regarding claims 9-10:
Elsherbini teaches all the limitations of claim 1 above, and further teaches “attaching opposing ends of the first shielding wire comprises contacting the auxiliary structure so that the first shielding wire form an angle with respect to a major surface of the substrate” because in fig. 2, a tangent line can be drawn to the curvature in wire (225) bonded to semiconductor die (102). The tangent line forms an acute angle.
	Elsherbini is silent the angle is in a range from 70 degrees through 90 degrees.
However, absent any disclosure by the Applicant that an angle in a range of approximately 70 degrees through approximately 90 degrees is critical or provides for unexpected results, such an angle can be considered within the skill level of one of ordinary skill in the art or by the guidance provided by Elsherbini.  See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results. 
Furthermore, in an analogous art, Shimanuki, in fig. 27, teaches attaching a wire (4) such that an angle the bonding wires 4 form with the connecting terminals 15 become sharp (close to the vertical angle, for example).  See Shimanuki at para. [0109].
The disclosure of a close to a vertical angle overlaps the claimed range.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.”
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Elsherbini with the teachings of Shimanuki because “Therefore, the distance between each of the connecting terminals 15 and the semiconductor chip 2 can be rendered small, and the plane dimension of the semiconductor device 1 can be reduced. The use of each semiconductor chip 2 relatively thick in thickness is also enabled and hence the scope of selection of each semiconductor chip 2 can be expanded.”  See Shimanuki at para. [0109].


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsherbini in view of Nakamura, Japanese Publication No. JP 2012-109455 (see attached English machine translation).

	Regarding claim 17:
	Elsherbini teaches the limitations of claim 17 as applied to claim 1 above.
	Elsherbini is silent that connecting opposing ends of a first shielding wire while using the first auxiliary wire to support the first shielding wire.
	In an analogous art, Nakamura, in fig. 10, teaches connecting an upper wire (42) while using lower wires (41) to support the upper wire (42).  See Nakamura at English machine translation at page 9:  “ Referring to FIGS. 10B and 10C, the upper layer Al wire 42 can be supported by two adjacent lower layer wires 41 and bonded onto these lower layer wires 41.”
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Elsherbini with the teachings of Nakamura because “…the lower layer wire 41 itself is used as a support structure for the upper layer wire 42 without processing the top shape of the lower layer wire 41, and the Al wire is laminated. It can be performed. In addition, this method may make it possible to use an Al wire having a relatively small wire diameter…An Al wire having a relatively small wire diameter can be easily routed due to its flexibility, and can contribute to increasing the degree of freedom in wiring design.”  See Nakamura at English machine translation at page 9.


	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsherbini in view of Nakamura, as applied to claim 17 above, in further view of Umehara, US Patent No. 6,380,634.

	Elsherbini and Nakamura teach all the limitations of claim 17 above, but do not expressly teach: wherein connecting the first auxiliary wire comprises connecting the first auxiliary wire comprising: 
	a first support portion that is perpendicular to the first surface of the substrate; 
	a second support portion that is spaced apart from the first support portion and formed to be inclined with respect to the first surface of the substrate; and 
	a third support portion connecting the first support portion and the second support portion and formed to be planar.

	In an analogous art, Umehara teaches a wire comprising:
	a first support portion (e.g. vertical portion of wire 6 bonded to 2b) perpendicular to the substrate (3/4);
	a second support portion (e.g. inclined portion of wire 6 bonded to 4) spaced apart from the first support portion and formed to be inclined with respect to the substrate (3/4); and
	a third support portion (e.g. horizontal portion of wire 6 between vertical portion and inclined portion) connecting the first support portion and the second support portion and formed to be planar. See Umehara at col 3, In 1-67, col 4, In 1-39, col 5, In 1-20.

	It would have been obvious to a person of ordinary skill in to modify the teachings of Elsherbini with Umehara because a wire having a perpendicular portion, an inclined portion and a planar portion is the shape of a conventional conductor wire. See Umehara at col 4, In 1-31, col 5, In 1-20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
12 September 2022